Mr. Justice Breese delivered the opinion of the Court: It does not appear there was any agreement reduced to writing to postpone the trial of this cause to the second week. A mere verbal agreement to do so, the court was not hound to notice. If attorneys or parties violate such agreement, we know of no remedy. We are, however, free to say that the facts being brought to the notice of the court, would have fully justified the court in reinstating the cause. It was a matter of discretion, under the circumstances, and is not revisable in this court. The judgment must be affirmed. Judgment affirmed, ■